Title: To George Washington from Henry Lee, 11 December 1788
From: Lee, Henry
To: Washington, George



Dear Genl
Alexa. Decr 11th 88

It is probable I may take Magnolio in one or two days & send him to So. Carolina.
Then let me ask the favor of your furnishing me with his pedigree & age certified & your bill of sale.
The lands I pay for him I estimate at 50£.
Since I saw you, I have hear’d that Mr John Page offers for the Westd district. This event will render it necessary for me to decline, otherwise the election may take an improper turn. With great respect I am unalterably yours

H. Lee

